POLEN, Judge.
Appellant, Harriet Lewis (“Lewis”), appeals from a nonfinal order granting the motion of appellee, Conroy Simberg & Lewis, P.A., f/k/a Conroy, Simberg, Wilensky & Lewis, P.A. (“Conroy”) for a stay of action pending arbitration. After Lewis, a shareholder, terminated her employment with Conroy and declined to accept the amount Conroy offered her as the purchase price for her shares, Conroy filed a demand for arbitration with the American Arbitration Association pursuant to the parties’ shareholder agreement. Lewis thereafter filed a separate action in circuit court to inspect Conroy’s corporate and accounting records pursuant to section 607.1602, Florida Statutes (1997), which was stayed on motion by Conroy. Because we find Lewis’ claims fall under the broad provisions of the parties’ shareholder agreement, we affirm the order of stay. See Ronbeck Constr. Co. v. Savanna Club Corp., 592 So.2d 344 (Fla. 4th DCA 1992).
AFFIRMED.
GLICKSTEIN and SHAHOOD, JJ., concur.